DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group IV (claims 11 (in part), 12, 13-16 (in part), and 18-20 (in part), drawn to a method of treating a malignancy or inducing an immune response by administering an antigen presenting cell comprising a variant survivin polypeptide) in the reply filed on 10/21/2020 is acknowledged. Claims 11-16 and 18-31 are pending and are currently examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 12, 14-16, 21, 22, 25, 27, and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written 
The claims are drawn to a method for treating a malignancy, comprising administering to a subject in need of treatment an effective amount of an antigen presenting cell comprising a variant survivin polypeptide or a nucleic acid sequence encoding the variant survivin polypeptide, wherein the variant survivin polypeptide comprises at least the BIR domain of the human wild-type survivin polypeptide (SEQ ID NO: 1) modified to have mutations at T34 and C84 and  wherein the variant survivin polypeptide:
(a) comprises a 142-amino acid sequence having at least 80% sequence identity to the human wild-type survivin polypeptide (SEQ ID NO: 1), or
(b) is a subsequence (fragment) of the human wild-type survivin polypeptide (SEQ ID NO: 1).
The Specification offers guidance and working examples for treating human patients which suffer from multiple myeloma with the method described. The art is not aware of any instance of the use of the method for treating other conditions or caners.
The first paragraph of 35 U.S.C. 112 requires that the "specification shall contain a written description of the invention * * *." This requirement is separate and distinct from the enablement requirement. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991). See also Univ. of Rochester v. 

Another objective is to put the public in possession of what the applicant claims as the invention. See Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). *>"The 'written description' requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent's term.
A specification may describe an actual reduction to practice by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose

See also UMC Elecs. Co. v. United States, 816 F.2d 647, 652, 2 USPQ2d 1465, 1468
(Fed. Cir. 1987) ("[T]here cannot be a reduction to practice of the invention*** without a physical embodiment which includes all limitations of the claim. "); Estee Lauder Inc. v.
L'Oreal, S.A., 129 F.3d 588, 593, 44 USPQ2d 1610, 1614 (Fed. Cir. 1997) ("[A] reduction to practice does not occur until the inventor has determined that the invention will work for its intended purpose."); Mahurkar v. C.R. Bard, Inc., 79 F.3d 1572, 1578,
38 USPQ2d 1288, 1291 (Fed. Cir. 1996) (determining that the invention will work for its intended purpose may require testing depending on the character of the invention and the problem it solves).
	Therefore, Applicant was in possession of a method of treating myeloma only and not the broad genus of cancers.

Claims 11, 12, 14-16, 21, 22, 25, 27, and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for multiple myeloma, does not reasonably provide enablement for treating the broad genus of cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is "undue" include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of 
The claims are drawn to a method for treating a malignancy, comprising administering to a subject in need of treatment an effective amount of an antigen presenting cell comprising a variant survivin polypeptide or a nucleic acid sequence encoding the variant survivin polypeptide, wherein the variant survivin polypeptide comprises at least the BIR domain of the human wild-type survivin polypeptide (SEQ ID NO: 1) modified to have mutations at T34 and C84 and  wherein the variant survivin polypeptide:
(a) comprises a 142-amino acid sequence having at least 80% sequence identity to the human wild-type survivin polypeptide (SEQ ID NO: 1), or
(b) is a subsequence (fragment) of the human wild-type survivin polypeptide (SEQ ID NO: 1). the method may further comprises conducting hematopoietic cell transplantation (which may be autologous) on the subject and the subject may be human.
The concept on which the claims are based on (immunotherapy)  is relatively new and successful therapies were observed, with few exceptions, only for malignant melanoma. More generally, the art (Bot et al. - Repositioning therapeutic cancer vaccines in the dawning era of potent immune interventions. Expert Rev. Vaccines 12, 1219–1234, 2013) mentioned the important lessons learned in the past two decades through the modest performance of cancer vaccines along with the striking clinical effectiveness of ACT and immune checkpoint blockade obliges as to rethink the way ones position immunotherapy within the therapeutic armamentarium against cancer. Cancer 
Even today, immunotherapy is still developing therapeutic approach and unpredictable. For instance Tan et al. (Cancer immunotherapy: Pros, cons and beyond. Biomed. & Pharmacother. 124, 109821, 2020) reviewing the state of the art, found that encouraging results have been obtained in the treatment trials of various malignant tumors. However, there is still some controversy in immunotherapy, such as some treatments with blindness, empirical and limitation, individual cases with severe adverse reactions and even life-threatening, the randomness of therapeutic effect and high cost of treatment. It is desirable that an individually designed immunotherapy scheme based on the characteristics of the tumor and the individual immune status of patients is employed. The future should focus on the recovery of specific immunosuppressive pathway in the anti-tumor process, not simply to enhance the broad and untargeted 
For a person of ordinary skill in the art to actually put in practice the broad method of treating all malignancies would necessitate a vast amount of experimentation with uncertain outcomes. 
If Applicant is in possession of experimental data which would show that the method as claimed was actually used for other treatments than myeloma they are strongly encouraged to be critically examined.	Until then the claims are considered enabled only for treating myeloma.

Allowable Subject Matter
Claims 18-20, 23, 24, 26, 28, 29, and 31 are allowed.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 18-20, 23, 24, 26, 28, 29, and 31 are allowed. Claim 13 would be allowable is if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 11, 12, 14-16, 21, 22, 25, 27, and 30 are not allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647


/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647